                        Case 2:19-cr-02646-AM Document 29 Filed 05/26/20 Page 1 of 1


PS 8
(Rev. 12/04)
                                                                                                                                  FILED
                                          UNITED STATES DISTRICT COURT                                                       MAY 2 6 2020
                                                                        for                                              CLERK,   U.S. DtS   RCT CLERK
                                                                                                                                              OF TEXAS
                                                             Western District Of Texas
                                                                                                                                               DEPUTY
U.S.A. vs. Laura Ann Mendez                                                                      Docket No.
                                                                                                 [0542 2:19CR02646]-[001]


                                           Petition for Action on Conditions of Pretrial Release

          COMES NOW Rodolfo Garcia                                                 ,   pretrial services/probation officer, presenting an
official report upon the conduct of defendant                Laura Ann Mendez



who was placed under pretrial release supervision by the Honorable Henry J. -Bemporad
sitting in the court at San Antonio, Texas                                                 on the 25th     date of November           2019
under the following conditions:

 Condition No. 7 (h) - The defendant shall refrain from the use of any unlawful possession of a narcotic drug or other
 controlled substances defined in 21 USC 802 unless prescribed by a licensed medical practitioner.




RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:
 The defendant is currently reporting to U. S. Pretrial Services in San Antonio, Texas. On May 21, 2020, the defendant
 provided a urine sample which tested positive for methamphetamine. The defendant admitted to buying and using
methamphetamine "to cope with life."
 Assistant U. S. Attorney Joshua Bryan Banister is in agreement with this petition.
 The defendant is scheduled for Plea Hearing before U. S. District Judge Alia Moses on June 23, 2020.
PRAYING THAT THE COURT WILL ORDER: A warrant for arrest be issued and the defendant be brought before the
Court to show cause why her bond should not be revoked.




                                                                  I declare under penalty of perjury that the foregoing
                                                                  is true and correct.
                                                                  Executed on 05/26/2020
                                                   I
                    ORDER OF COURT
Considered and ordered this           2            'day of
May                      ,   2020
and made a part of the records
                                             dered filed
                                             above case.
                                                                                          retr"     ices/Probation Officer

Honorable Victor Roberto Gai                                     Place Del Rio, Texas

               U.S. District Judge/Magi    Judge
